Case 1:20-cv-02351-JMS-MPB Document 1-2 Filed 09/09/20 Page 1 of 12 PageID #: 128




                                 Exhibit B
Case 1:20-cv-02351-JMS-MPB Document 1-2 Filed 09/09/20 Page 2 of 12 PageIDFiled:
                            49D01 -2008-PL-026436                          #: 1298/4/2020 5:43 PM
                                                                                                                            Clerk
                                           Marion Superior Court,   Civil Division      1                  Marion County, Indiana




                                   INDIANA COMMERCIAL COURT

  STATE 0F INDIANA                  )
                                                         1N   THE MARION SUPERIOR COURT
                                    )          ss:

  COUNTY 0F MARION                  )
                                                         CAUSE N0.


  CITY OF FISHERS, INDIANA;
  CITY OF INDIANAPOLIS, INDIANA;
  CITY OF EVANSVILLE, INDIANA;
  and CITY OF VALPARAISO, INDIANA;
  0n behalf 0f themselves and all others
  similarly situated,


                             Plaintiffs,

                                                                    VVVVVVVVVVVVVVVVV




  NETFLIX, INC; DISNEY DTC LLC;
  HULU, LLC; DIRECTV, LLC;
  DISH NETWORK CORR;




                                                     M
  and DISH NETWORK L.L.C.;

                             Defendants.




     Plaintiffs City 0f Fishers, Indiana, City 0f Indianapolis, Indiana, City of Evansville,



  Indiana,   and City      of Valparaiso, Indiana (collectively, “P1aintiffs”),             on behalf   of them-


  selves   and   all   others similarly situated, and for their Complaint, allege and state as fol-


  lows:
Case 1:20-cv-02351-JMS-MPB Document 1-2 Filed 09/09/20 Page 3 of 12 PageID #: 130




                                        OVERVIEW

     1.     Since 2006, the Indiana Video Service Franchises Act (hereafter the “VSF Act”),

  Ind. Code. § 8-1-34-1 et seq., has required persons offering “video service” in Indiana to

  apply for a franchise from the Indiana Utility Regulatory Commission and pay franchise

  fees to cities and other units of government. Defendants have been, and are now, provid-

  ers of video service throughout Indiana, but they have not complied with the VSF Act’s

  requirements. Plaintiffs seek to require Defendants to acquire the necessary franchises,

  pay the required fees in the future, and compensate Plaintiffs and all other units of gov-

  ernment for unpaid fees for past service,

     2.     In relevant part, the VSF Act defines “video service” as “(1) the transmission to

  subscribers of video programming and other programming service: (A) through facilities

  located at least in part in a public right-of-way; and (B) without regard to the technology

  used to deliver the video programming or other programming service; and (2) any sub-

  scriber interaction required for the selection or use of the video programming or other

  programming service.” I.C. § 8-1-34-14.

     3.     The VSF Act requires a person who offers video service in Indiana to pay a

  quarterly “franchise fee” to each governmental unit (hereinafter, “Unit”) included in its

  service area. I.C. § 8-1-34-24. A Unit is defined under Indiana law to include counties,

  municipalities, and townships. I.C. §§ 8-1-34-12, 36-1-2-23.




                                               2
Case 1:20-cv-02351-JMS-MPB Document 1-2 Filed 09/09/20 Page 4 of 12 PageID #: 131




     4.     The VSF Act is designed to be self-executing, with persons obtaining franchises

  before offering video service and then paying franchise fees to Units with little or no gov-

  ernment involvement. For many years, persons offering video service to subscribers in

  Indiana, such as traditional cable companies, have abided by the VSF Act’s requirements

  and remitted the requisite fees directly to Units.

     5.     In recent years, increasing numbers of Hoosiers have obtained some or all of

  their video service from defendants Netflix, Inc. (“Netflix”), Disney DTC LLC (“Disney

  DTC”), Hulu, LLC (“Hulu”), DIRECTV, LLC (“DIRECTV”), and DISH Network Corp.

  and Dish Network L.L.C. (together, “DISH,” and all defendants, collectively, “Defend-

  ants”).

     6.     Defendants transmit video programming to Indiana subscribers using internet

  protocol and other technologies. When doing so, Defendants transmit their programming

  through facilities located at least in part in public rights-of-way within the geographic

  boundaries of Indiana Units, including public rights-of-way located within Plaintiffs’ ge-

  ographic boundaries. Therefore, Defendants are required by the VSF Act to pay the Plain-

  tiffs—and all other Indiana Units in which Defendants transmit video programming

  through facilities located at least in part in a public right-of-way—franchise fees.

     7.     Despite the requirements of the VSF Act, Defendants have not applied for a

  franchise or paid franchise fees to Indiana Units.




                                               3
Case 1:20-cv-02351-JMS-MPB Document 1-2 Filed 09/09/20 Page 5 of 12 PageID #: 132




     8.     Plaintiffs, on behalf of themselves and all other Indiana Units in which Defend-

  ants transmit video programming through facilities located at least in part in the Units’

  public rights-of-way, seek to require Defendants to abide by the VSF Act and to pay the

  required franchise fees.

                         PARTIES, JURISDICTION, AND VENUE

     9.     The City of Fishers, Indiana, is a Unit, as defined by I.C. §§ 8-1-34-12 and 36-1-

  2-23, and it has been at all times during the preceding ten years.

     10.    The City of Indianapolis, Indiana, is a Unit, as defined by I.C. §§ 8-1-34-12 and

  36-1-2-23, and it has been at all times during the preceding ten years.

     11.    The City of Evansville, Indiana, is a Unit, as defined by I.C. §§ 8-1-34-12 and

  36-1-2-23, and it has been at all times during the preceding ten years.

     12.    The City of Valparaiso, Indiana, is a Unit, as defined by I.C. §§ 8-1-34-12 and

  36-1-2-23, and it has been at all times during the preceding ten years.

     13.    Plaintiffs are authorized to, intend to, and do receive franchise fees from tradi-

  tional cable companies and other persons offering video service pursuant to the VSF Act.

     14.    Defendants each do business in Indiana, transmitting video programming to

  Indiana subscribers through facilities located at least in part in Plaintiffs’ and other Indi-

  ana Units’ public rights-of-way, and gaining substantial revenue from Indiana subscrib-

  ers.




                                                4
Case 1:20-cv-02351-JMS-MPB Document 1-2 Filed 09/09/20 Page 6 of 12 PageID #: 133




                               CLASS ACTION ALLEGATIONS

     15.      This action is brought by Plaintiffs, pursuant to Indiana Trial Rule 23, on behalf

  of themselves and all other Indiana Units entitled to receive franchise fees from the De-

  fendants.

     16.      The proposed class includes at least 600 Indiana Units, many of which are

  small, with little or no funds available for litigation of this nature. The class is so numer-

  ous that joinder of all members is impracticable.

     17.      There are questions of law or fact common to the class, including but not lim-

  ited to whether Defendants transmit video programming to subscribers through facilities

  located at least in part in a public right-of-way, whether Defendants obtained a franchise

  to transmit such video programming, whether Defendants generate gross revenues from

  such operations, and whether Defendants are obligated to pay franchise fees to the class

  members as a result.

     18.      The claims asserted by Plaintiffs are typical of the claims of the class in that

  their statutory authority is identical, and the interpretation and application of the appli-

  cable statutes is similar for all class members.

     19.      Plaintiffs will fairly and adequately protect the interests of class members in

  that their interests are aligned. Plaintiffs have retained counsel competent and experi-

  enced in class-action litigation, including municipal class actions and substantially simi-

  lar pending class actions filed against most of the Defendants in Missouri.



                                                 5
Case 1:20-cv-02351-JMS-MPB Document 1-2 Filed 09/09/20 Page 7 of 12 PageID #: 134




     20.     The prosecution of separate actions by individual class members would create

  a risk of: (a) inconsistent or varying adjudications with respect to individual members of

  the class that would establish incompatible standards of conduct for Defendants; and (b)

  adjudications with respect to individual members of the class that, as a practical matter,

  would be dispositive of the interests of other members not party to the adjudications or

  would substantially impair or impede those other members’ ability to protect their inter-

  ests.

     21.     Defendants have acted or refused to act on grounds generally applicable to the

  class, thereby making it appropriate to grant injunctive relief with respect to the class as

  a whole. Defendants have conducted business as if they are not required to remit fran-

  chise fees to Indiana Units, and they have failed or refused to pay those fees to all class

  members.

     22.     The common questions of law or fact discussed above predominate over any

  questions affecting only individual members, and a class action is superior to other avail-

  able methods for the fair and efficient adjudication of this controversy.

                                 FACTUAL ALLEGATIONS

     23.     Under I.C. § 8-1-34-24, Indiana Units are entitled to receive a franchise fee from

  persons transmitting video programming through facilities located at least in part in a

  public right-of-way.




                                                6
Case 1:20-cv-02351-JMS-MPB Document 1-2 Filed 09/09/20 Page 8 of 12 PageID #: 135




     24.    Defendants offer programming that is comparable to that provided by televi-

  sion broadcast stations and other providers of video programming. Defendants transmit

  that programming directly to subscribers located within the geographic boundaries of

  Indiana Units.

     25.    Subscribers view Defendants’ video programming using devices—including,

  inter alia, smart televisions, streaming media players like Xbox, PlayStation, Roku, or Ap-

  ple TV, desktop and laptop computers, and set-top boxes—that have software enabling

  them to receive Defendants’ video programming. When a subscriber wants to watch De-

  fendants’ video programming, the companies transmit the video programming to the

  subscriber via internet protocol and other technologies.

     26.    Netflix states that it offers video programming that is “comparable to similarly-

  focused US domestic cable networks.”

     27.    Hulu similarly claims that its video programming is a viable alternative to ca-

  ble and broadcast television. As one of Hulu’s executives recently put it in a Hulu press

  release, “Hulu is the complete TV experience for consumers, offering both live and on-

  demand programming and more consumer choice than ever before.”

     28.    According to Disney DTC’s press release, its Disney+ service offers “commer-

  cial-free programming with a variety of original feature-length films, documentaries,

  live-action, and animated series and short-form content.”




                                              7
Case 1:20-cv-02351-JMS-MPB Document 1-2 Filed 09/09/20 Page 9 of 12 PageID #: 136




     29.    Netflix, Hulu, and Disney DTC each transmit their video programming to sub-

  scribers in Indiana Units through facilities located at least in part in a public right-of-way.

     30.    Defendants DIRECTV and DISH have transformed their businesses and deliv-

  ery methods over the last decade to meet the demands of the marketplace, and subscrib-

  ers now access their services through facilities located at least in part in a public right-of-

  way.

     31.    Like traditional cable companies and others offering video service in Indiana

  who have obtained franchises and paid fees, each of the Defendants charges subscribers

  a fee to access their video programming. Defendants thus earn gross revenues from trans-

  mitting video programming to subscribers through facilities located at least in part in a

  public right-of-way.

     32.    Defendants have failed to comply with the VSF Act by failing to apply for and

  obtain a franchise, as required by I.C. § 8-1-34-16, by failing to determine quarterly gross

  revenues from their transmission of video service under the VSF Act, as required by I.C.

  § 8-1-34-23, and by failing to pay franchise fees to Plaintiffs and other class member Units,

  as required by I.C. § 8-1-34-24.

                  COUNT I – ENFORCEMENT OF STATUTORY DUTIES

     33.    Plaintiffs repeat, reallege, and incorporate by reference paragraphs 1–32 as if

  more fully set forth herein.




                                                8
Case 1:20-cv-02351-JMS-MPB Document 1-2 Filed 09/09/20 Page 10 of 12 PageID #: 137




     34.     Defendants are engaged in the business of providing video service in Indiana

  within the meaning of the VSF Act, I.C. § 8-1-34-1 et seq. Defendants derive gross revenues

  from offering such video service and have done so within the preceding ten years.

     35.     Defendants have failed to apply for and obtain a franchise as required by the

  VSF Act.

     36.     Defendants have failed to pay franchise fees to Plaintiffs and other class mem-

  ber Units as required by the VSF Act.

     37.     Plaintiffs and other class member Units do not have an adequate remedy at

  law. Defendants’ violations of the VSF Act are continuing, and Plaintiffs and the class

  member Units would be required to bring successive actions to enforce compliance with

  Defendants’ statutory obligations to obtain a franchise and pay franchise fees.

     38.     Unless Defendants are enjoined from continuing to violate applicable law,

  Plaintiffs and other class member Units will suffer irreparable harm or injury.

     39.     Defendants have a duty to keep and maintain accurate books and records per-

  taining to the franchise fees owed to Plaintiffs and other class member Units. See I.C. § 8-

  1-34-24(c).

     40.     Plaintiffs have incurred and will continue to incur costs and attorneys’ fees

  needed for the investigation and prosecution of these claims. Those attorneys’ fees and

  other expenditures will result in a benefit to all members of the class, and Plaintiffs’ coun-

  sel should recover these fees and expenditures pursuant to applicable law.



                                                9
Case 1:20-cv-02351-JMS-MPB Document 1-2 Filed 09/09/20 Page 11 of 12 PageID #: 138




      WHEREFORE, Plaintiffs, on behalf of themselves and all similarly situated Indiana

  Units, request that this Court grant the following relief:

      A.    Declare and adjudge that Defendants provide video service in Indiana within

  the meaning of the VSF Act, I.C. § 8-1-34-15 and grant all further necessary and proper

  relief;

      B.    Declare and adjudge that Defendants have failed to comply with their obliga-

  tions to obtain a franchise and to pay franchise fees under the VSF Act and grant all fur-

  ther necessary and proper relief;

      C.    Order an accounting of all monies that Defendants owe Plaintiffs and class

  member Units, including prejudgment interest;

      D.    Enjoin and restrain Defendants from providing video service in Indiana, and

  deriving gross revenues therefrom, without obtaining a franchise and paying the re-

  quired franchise fees;

      E.    Order that Defendants perform their statutory duties and pay all franchise fees

  owed, past and future, to Plaintiffs and class member Units;

      F.    Award attorneys’ fees, costs, and expenses from the amounts recovered for the

  common benefit of the class; and




                                               10
Case 1:20-cv-02351-JMS-MPB Document 1-2 Filed 09/09/20 Page 12 of 12 PageID #: 139




     G.     Order such other and further   relief as the   Court deems       just   and proper under


  the circumstances.


                                           Respectfully submitted,


                                           /s/   Andrew W. Hull
                                           Andrew W. Hull (1 1218-49)
                                           Theodore R. Boehm (2809-49)
                                           Michael R. Limrick (23047-49)
                                           HOOVER HULL TURNER LLP
                                           111    Monument Circle,     Suite 4400
                                           P.O. Box 44989
                                           Indianapolis,     IN 46244-0989
                                           Tel: (317)     822-4400
                                           Fax: (317) 822-0234
                                           awhull@hooverhullturner.com
                                           tboehm@hooverhullturner.com
                                           mlimrick@hooverhullturner.com


                                           George Zelcs      (pro hac vice   forthcoming)
                                           Korein     Tillery,   LLC
                                           205 North Michigan Avenue, Suite 1950
                                           Chicago, IL 60601
                                           Tel: (312)     641-9750
                                           gzelcs@k0reintillerv.com


                                           Steven M. Berezney (pro hac          vice   forthcoming)
                                           Garrett R. Broshuis, (pro hac vice forthcoming)
                                           Korein     Tillery,   LLC
                                           505 N. 7th Street, Suite 3600
                                           St.   Louis,   MO 63101
                                           Tel. (314)     241-4844
                                           Fax. (314) 241-1854
                                           sbereznev@k0reintillerv.com
                                           gbroshuis@koreintillerv.com




                                                 11
